Citation Nr: 0838168	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bipolar disorder 
with symptomatology of post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hepatitis C, AB 
positive.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2006 rating 
decision, by the Detroit, Michigan, Regional Office (RO), 
which denied the claims of entitlement to service connection 
for hepatitis C, A B positive and service connection for 
bipolar disorder with symptomatology of PTSD.  The veteran 
perfected a timely appeal to that decision.  

The issue of entitlement to service connection for bipolar 
disorder with symptomatology of PTSD addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In July 2006, prior to the promulgation of a decision in the 
appeal, the veteran submitted a written statement withdrawing 
his appeal as to the issue of entitlement to service 
connection for hepatitis C, AB positive.  


CONCLUSION OF LAW

The criteria have been met for withdrawal of the substantive 
appeal concerning the claim of entitlement to service 
connection for hepatitis C, AB positive; therefore, the Board 
does not have jurisdiction to consider the merits of that 
claim.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2007).  

By a rating action in March 2006, the RO denied the veteran's 
claim for service connection for hepatitis C, AB positive.  A 
notice of disagreement (NOD) with that determination was 
received in April 2006, and a statement of the case (SOC) was 
issued in May 2006.  The veteran perfected an appeal of the 
above rating decision by filing a substantive appeal (VA Form 
9) in May 2006.  In July 2006, the veteran submitted a 
statement in support of claim (VA Form 21-4138), expressing a 
desire to withdraw his appeal as to the issue of service 
connection for hepatitis C, AB positive.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issue of entitlement to service connection for 
hepatitis C, AB positive.  Hence, there remains no allegation 
of errors of fact or law for appellate consideration on that 
issue.  Therefore, the provisions of the Veterans Claims 
Assistance Act (VCAA) are not applicable.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the claim of entitlement to service connection for hepatitis 
C, AB positive; as such, that issue is dismissed.  



ORDER

The claim of entitlement to service connection for hepatitis 
C, AB positive is dismissed. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
Furthermore, VA must "also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The 
specific bases for remand are set forth below.  

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for post- 
traumatic stress disorder requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor), (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (2007); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Samuels v. West, 11 Vet. 
App. 433, 435 (1998).  

In the present claim, the veteran asserts, among other 
stressors, that a friend of his who served in the same unit 
was walking point in Vietnam, when he was blown up; he died 
in his arms.  The veteran indicated that he was assigned to 
the 101st Airborne division; at that time, he was stationed 
in Phu Bai.  The veteran related that the incident occurred 
toward the end of 1971.  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

In this case, the veteran's personnel documents indicate that 
the veteran served in Vietnam as a rifleman during the period 
from September 1971 to August 1972.  The records describe the 
units to which the veteran was attached during his time in 
service.  

The Board has concluded that there is sufficient detail in 
the record to allow an attempt at verification of the 
stressors described by the veteran in his August 2005 report.  
However, no attempt has been made to verify the incidences.  

It is significant that, following a psychiatric evaluation in 
February 2005, an examining physician stated that is appears 
that the veteran is likely to experience PTSD due to his 
combat experiences in Vietnam.  The pertinent diagnoses were 
opiod dependence, depressive disorder NOS, and PTSD.  

The Secretary has a duty to "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit." 38 U.S.C. 
§ 5103A (a) (1).  As part of his duty, the Secretary must 
provide a medical examination or obtain a medical opinion 
"when such an examination or opinion is necessary to make a 
decision on the claim."  38 U.S.C. § 5103A (d) (1).  The duty 
to assist further requires a "thorough and contemporaneous" 
medical examination that considers prior medical examinations 
and treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that, even though 
incarcerated, a veteran should be accorded the same 
assistance as his fellow, non-incarcerated veterans.  See 
Bolton v. Brown, 8 Vet. App. 185 (1995).  

Thus, on remand, VA should attempt to have the veteran 
examined.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  Based on the details provided by the 
veteran in the record and the information 
categorized in the body of this remand, 
contact U.S. Army and Joint Services 
Records Research Center to attempt to 
verify through unit records the stressor 
events.  

2.  Every reasonable effort should be 
made to schedule the veteran for an 
examination by a physician to ascertain 
the nature, extent, and etiology of PTSD.  
(If necessary, request that the facility 
conduct the examination.)  The examiner 
is asked to determine whether the veteran 
has PTSD and whether PTSD is at least as 
likely as not related to an in-service 
stressor.  Detailed reasons and bases for 
all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.  

3.  Thereafter, the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  The veteran and his 
representative must then be afforded an 
opportunity to respond thereto.  

Thereafter, the case then should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  By this REMAND the Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  The purposes of this REMAND are to 
further develop the record and to accord the veteran due 
process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


